Citation Nr: 0504387
Decision Date: 02/16/05	Archive Date: 06/28/05

DOCKET NO. 00-06 178                        DATE FEB 16 2005


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (the RO).

Procedural history

The veteran had active service from February 1989 to October 1994. He is a recipient of the Combat Infantry Badge. The veteran served in Southwest Asia during the Persian Gulf War.

In September 1999, the RO received the veteran's claim of entitlement to service
connection for PTSD (but not limited to PTSD). The claim was adjudicated by the RO as a claim solely for PTSD, and was denied as not well grounded in November 1999. The veteran requested reconsideration of the RO's decision; and, after a VA examination was conducted, in a January 2000 rating decision, the RO again denied the claim as not well grounded. The veteran disagreed with the January 2000 rating decision, and the appeal was perfected with the timely submission of his substantive appeal (VA Form 9) in March 2000.

In December 2002, the Board remanded this case to honor the veteran's request for a Travel Board hearing. The veteran presented personal testimony before the undersigned Veterans Law Judge at an April 2003 Travel Board hearing. The transcript of the hearing is associated with the veteran's claims folder. In October 2003, this case was again remanded for further evidentiary development, to include a VA examination. As will be addressed in more detail below, the veteran did not appear for that examination. The RO then issued a supplemental statement of the case (SSOC) that continued the previous denial.

Issue not on appeal

As noted, the veteran's September 1999 claim was not confined to the issue of entitlement to service connection for PTSD. He specifically stated that his claim

- 2


was not limited to PTSD. Also, in his April 2003 hearing, the veteran's representative expressed his desire to pursue a claim of entitlement to a psychiatric disorder other than PTSD. However, the Board concludes that such a claim cannot be considered as part of the current appeal because the claim for compensation for matters other than PTSD has not been adjudicated by the RO. The United States Court of Appeals for the Federal Circuit held in Ephraim v. Brown, 82 F.3d 399 (1996) that a new mental disorder, taken alone or in combination with a prior diagnosis of a related mental disorder, states a new claim, for the purpose of the jurisdictional requirement, when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement.

In this case, although the diagnosis of dysthymia was of record at the time of the RO's January 2000 denial and the veteran's notice of disagreement, a claim based on that diagnosis had not been "considered" by the RO. It is therefore considered a new claim. As this issue, service connection for dysthymia, has not yet been adjudicated, it is referred back to the RO for appropriate action.

FINDING OF FACT

The veteran does not have PTSD.

CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

- 3 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for PTSD.

In the interest of clarity, the Board will initially discuss certain preliminary matters, including the procedures applicable to the veteran's claim. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law eliminated the former statutory requirement that claims be well grounded. Cf 38 U.S.CA. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case. See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed

- 4 


immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to service connection for PTSD by finding that the claim was not well grounded. The VCAA eliminated the concept of a well grounded claim, and superseded the decision of the United States Court of Appeals for Veterans Claims (the Court) (previously the Court of Veterans' Appeals) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which the Court held that VA could not assist in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to substantiate his claim, in the June 2001 SSOC the RO denied service connection for PTSD based on the substantive merits of the claim. Similar information was provided in September 2004. Thus, any procedural defect contained in past RO adjudications, which

- 5 


applied the now obsolete well-groundedness standard, has since been rectified. The veteran was given the opportunity to submit evidence and arguments in response. The Board finds, therefore, that it can consider the substance of the veteran's appeal without prejudice to him. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in evaluating the veteran's claim below.

Duty to notify

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO must satisfy the following four requirements.

First, the RO must inform the claimant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). The Board observes that the veteran was notified by the RO rating decisions and statement of the case (SOC), as well as by the June 2001 and September 2004 SSOCs, and the Board's October 2003 remand of the pertinent law and regulations, of the need to submit additional evidence on his claim, and of the particular deficiencies in the evidence with respect to his claim. More significantly, a letter was sent to the veteran in April 2001, with a copy to his representative, which was specifically intended to address the

- 6 


requirements of the VCAA. That letter explained in detail the elements that must be established in order to grant service connection; it enumerated the evidence already received; and, it provided a description of the evidence still needed to establish those elements.

Second, the RO must inform the claimant of the information and evidence the V A will seek to provide. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(I) (2004). In the April 2001 VCAA letter, the RO informed the veteran that the RO would get such things as "medical records, employment records, or records from other Federal agencies." The veteran was also informed that VA would assist him by providing a medical examination or getting a medical opinion if found to be necessary to make a decision on the claim.

Third, the RO must inform the claimant of the information and evidence the claimant is expected to provide. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). The April 2001 letter told the veteran to send or identify "the name of the person, agency, or company who has the records that you think will help us decide your claim; the address of this person, agency, or company; the approximate time frame covered by the records, and the condition for which you were treated, in the case of medical records."

Finally, the RO must request that the claimant provide any evidence in the claimant's possession that pertains to the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). Even though the April 2001 letter did not specifically request that the veteran provide "any evidence in [his] possession that pertains to the claim" (as stated in 38 C.F.R. § 3.159 (b)), it did provide a broad overview of the kinds of evidence that might be pertinent; it notified him that he should tell VA about "any evidence which was not available to VA when we made our previous decision;" it notified him that VA would obtain any "other medical treatment records you tell us about;" and that he "may also submit [his] own statements or statements from other people." The Board concludes that these statements substantially comply with the requirements of38 C.F.R. § 3.159 (b) in that they informed the veteran that he could submit or identify evidence other than what was specifically requested by the RO.

- 7


The Board finds that April 2001 letter properly notified the veteran and his representative of the information, and medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim, and it properly indicated which portion of that information and evidence is to be provided by the veteran and which portion the Secretary would attempt to obtain on behalf of the veteran. Although the letter requested a response within 60 days, it also expressly notified the veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence must be received by the Secretary within one year from the date notice is sent].

The Board is of course aware of the Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears to stand for the proposition that VCAA notice must be sent prior to adjudication of the issue by the RO. In this case, the veteran's claim was initially adjudicated by the RO in January 2001, prior to the enactment of the VCAA in November 2000. Furnishing the veteran with VCAA notice prior to this initial adjudication was clearly an impossibility; VA's General Counsel has held that the failure to do so does not constitute error. See VAOGCPREC 7-2004. VA General Counsel opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004). Subsequent to furnishing the veteran with the VCAA letter in April 2001, the RO readjudicated his claim in a June 2001 supplemental statement of the case; then again in September 2004. Thus, any VCAA notice deficiency has been rectified.

Based on this procedural history, the Board finds that the veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such

- 8 


an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to assist the veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.

In particular, the RO obtained the veteran's service medical records and arranged a VA examination upon receipt of his initial service connection claim. The veteran also submitted a September 1999 statement from L.F., a VA clinician. In response to the Board's October 2003 remand the veteran requested additional information from L.F. and obtained a statement from her in April 2004. There is no indication that there exists any evidence, which has a bearing on this case, which has not been obtained. The veteran did not respond to the April 2001 VCAA notice letter. The veteran confirmed at his April 2003 hearing that he had no additional documents to submit.

The veteran's representative contended at the April 2003 hearing that the October 1999 VA examination, relied upon by the RO in denying the claim, was inadequate. The Board disagrees with this assertion. As will be discussed in more detail below, the October 1999 examination reflects the examiner's familiarity with and discussion of the veteran's clinical history and present complaints, as well as a thorough personal examination of the veteran, and an equally thorough analysis and discussion of the results. The Board can find no basis to conclude that the examination was inadequate. The fact that the examination results do not support the veteran's claim, of course, is not a basis for finding an examination inadequate.

Moreover, the Board would be remiss if it did not observe at this point in the discussion that the veteran was afforded the opportunity to appear for a subsequent VA examination that was intended to clarify his diagnosis, and that could possibly have provided the evidence needed to substantiate his claim, especially in view of the contention that the October 1999 examination was inadequate. The veteran did

- 9 


not appear for that examination, and he has offered no reason for such failure. V A's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the responsibility of veterans to cooperate with VA in the development of claims. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). The veteran has not met his responsibility.

The veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. The veteran was informed of his right to a hearing and was presented several options for presenting personal testimony; he requested a BV A hearing; and, in April 2003, he presented personal testimony before the undersigned Veterans Law Judge at a Travel Board hearing. The veteran's representative has also submitted written argument in his behalf.

It is clear from the foregoing, and as will be discussed further, that VA has reasonably attempted to develop the evidence with respect to the veteran's claim. In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the new law. Under these circumstances, the Board can identify no further development that would avail the veteran or aid the Board's inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, the Board will proceed to a decision on the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

- 10


The resolution of issues pertinent to a determination of entitlement to service connection must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the veteran served, and all pertinent medical and lay evidence. Determinations relative to service connection will be based on review of the entire evidence of record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection. Degmetich v. Brown, 104 F .3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

PTSD/Combat status

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

- 11 


If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary. Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18,1999).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389,395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other credible evidence which supports and does not contradict the veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

- 12 


Analysis

Initial matter-Failure to report

Before the addressing the merits of the veteran's claim, the Board must first address whether and how the veteran's failure to report for a scheduled May 2004 VA examination affects the Board's adjudication of his claim. VA regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA. 38 C.F.R. § 3.655(a) (2004).

Subsection (b) provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2004).

The Board finds that, for the reasons discussed in the October 2003 remand and below, entitlement to service connection could not then and cannot now be established without a current VA examination. The veteran did not report for the scheduled examination, and the evidence of record does not reflect any good cause or justification for his failure to report. Accordingly, as this is an original compensation claim, the issue must be decided based on the evidence of record. 38 C.F.R. § 3.655 (2004).

- 13 


Entitlement to service connection

As discussed, 38 C.F.R. § 3.304(f) sets forth the three elements required to establish service connection for PTSD. The record must show: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between PTSD and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2004); see also Moreau, supra.

With respect to the third PTSD element, evidence of in-service stressor, the veteran described his stressor to the October 1999 VA examiner as having mortar rounds land in close proximity to him and seeing vehicles being blown up. The veteran's service records show that he served in Southwest Asia during the Persian Gulf War. His specialty is listed as a Fighting Vehicle Infantryman. The veteran has also submitted records showing that he was awarded a Combat Infantry Badge. The Board accepts this as satisfactory evidence showing that the veteran engaged in combat with the enemy, and as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004). Accordingly, the third element is conceded.

The primary evidence in the veteran's favor with respect to the first and second elements consists of a September 1999 letter from a VA psychology intern (L.F.) to the veteran, and cosigned by a clinical psychologist. That letter states in full: "I am writing this letter pursuant to your request. You underwent PTSD evaluation on 9/28/99 in the PTSD Program at the New Orleans VAMC. Results of this assessment indicate that your symptoms meet the diagnostic criteria for PTSD secondary to your exposure to combat-related stressors while serving in Operation Desert Storm.

Pursuant to the Board's October 2003 remand, L.F. was contacted and asked to expand on her statement and to identify any supportive diagnostic material, such as evaluations of the veteran. In an April 2004 note, L.F. stated that, at the time of her September 1999 note, she had given the veteran a brief screen of PTSD symptoms, but had not performed a full diagnostic evaluation; and, since she did not see him for a full examination, she was now unable to comment as to whether he had a full

- 14


diagnosis of PTSD. She added that her September 1999 note suggests that the veteran had at least some PTSD symptoms at the time of the screening.

In light of L.F. ' s recent statement, the Board concludes that she did not provide or intend to provide an actual diagnosis of PTSD. Rather, her 1999 letter simply provided the results of a specific screening tool, which she now believes is not alone sufficient to render a full diagnosis of PTSD. Although she has stated that the veteran had at least some symptoms of PTSD at the time of his screening, the Board notes that symptoms alone, without an underlying diagnosis, cannot be service-connected. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board finds that L.F.' s statements, when considered in their entirety, are inconclusive as to the issue of a PTSD diagnosis for compensation purposes. At a minimum, a "clear diagnosis" should be an "unequivocal" one. See Cohen v. Brown, 10 Vet. App. 128 at 139 (1997). Medical opinions that are speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also notes that its October 2003 remand complies with 38 C.F.R.
§ 4.125, which requires that, if the diagnosis of a mental disorder does not conform to DSM - IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. In this case, to the extent that the veteran inferred a diagnosis of PTSD from the September 1999 letter, L.F.'s more recent statements indicate that such inference is not supported and was not intended by L.F.

The veteran was afforded a VA examination in October 1999. The examiner noted that, while the veteran reported some symptoms consistent with PTSD, he failed to report several core features of this syndrome. The examiner's conclusion, based on a full battery of psychiatric testing was that, while it was likely that the veteran's Gulf War experiences resulted in significant, long-term negative consequences, particularly with increased irritability and dysthymia, at this time he did not appear to meet full criteria for PTSD. Furthermore, he concluded that it appeared likely

- 15 


that, in part, the veteran's current distress may be related to events peripheral to his combat experiences, namely the weight gain he experienced while in the service as well as his current financial situation. The examiner's diagnoses included dysthymia and alcohol dependence in partial remission, but did not include PTSD.

The Board concludes that in the absence of a medically identified and confirmed disability of PTSD, service connection may not be granted. See 38 C.F.R. § 3.304(f) (2004); Moreau, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To the extent that the veteran himself believes that he has PTSD, as he described in his April 2003 hearing, it is now well established that, although he is competent to report on his symptoms, as a layperson without medical training, the veteran is not competent to relate those symptoms to a particular diagnosis or specific etiology. See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Of further concern, the VA examiner in October 1999 indicated that the veteran might have been exaggerating his symptomatology in an attempt to obtain compensation. He compared the veteran's results on a diagnostic test (MMPI) with criteria suggested in a study of non-combat PTSD patients versus civilians making false claims for PTSD. He noted that the veteran's scores on the MMPI met four of the five criteria suggesting the probability of spurious claims; and he came within a few points of meeting the remaining criterion. This pattern of responses was said to be within the range and direction found in combat veterans who are seeking compensation for PTSD as compared to those actually diagnosed with PTSD. According to the examiner, the veteran denied responding randomly or having difficulty understanding the items on the MMPI, both of which might produce aberrant results. The examiner concluded that, while such a profile has sometimes been described as "a cry for help," one must strongly consider the possibility that whether consciously or unconsciously motivated, such results reflect a tendency to over-respond to pathological items (i.e., to exaggerate symptoms). In summary, the examiner stated that, while these findings do not necessarily invalidate the veteran's

- 16 

reporting of symptoms, they raise serious questions regarding their reliability and accuracy.

Although the Board has not concluded that the October 1999 examiner's findings provide a basis upon which to entirely discount the veteran's statements, in the Board's view, those findings provide additional weight to the objective medical evidence in comparison to the veteran's statements. As discussed, that evidence indicates that the veteran's symptoms do not support a diagnosis PTSD under the DSM criteria. In short, the first element required to establish service connection for PSTD--a diagnosis of PTSD--is lacking in this case. As all three elements must be met, the veteran's claim fails on that basis.

The Board must also address a concern of the veteran's representative, as expressed at the April 2003 hearing, that even though VA conceded the veteran's stressor because of his award of the Combat Infantry Badge, it does not appear that any consideration was given to him in accordance with 38 C.F.R. § 3.304(f), as specified in Cohen v. Brown, 10 Vet. App. 128 (1997). The representative interpreted Cohen as holding that the VA regulation 38 C.F.R. § 3.304(f) was more restrictive in finding proof of veterans' claims of PTSD than the law intended. However, the specific holding in Cohen to which the representative refers deals with the acceptance of lay testimony of combat veterans as corroboration of claimed stressor events. The Court stated that the version of 38 C.F.R. § 3.304(f) in effect at that time does not "expressly provide that a combat veteran's lay testimony alone may establish an in-service stressor pursuant to section 1154(b);" and this is inconsistent with the language of38 U.S.C.A. § 1154(b) and the Court's prior holdings. See Cohen, 10 Vet. App. at 146.

As stated above, the veteran's claimed stressors are conceded and accepted as true. However, neither the holding in Cohen nor the veteran's status as a combat participant obviates the need for a diagnosis of PTSD. Indeed, the Court in Cohen clearly reaffirmed the holding in Moreau, supra, that eligibility for PTSD required, in addition to a confirmed stressor and medical nexus evidence, a current, clear medical diagnosis of PTSD. Cohen, 10 Vet. App. at 138. Where, as here, the evidence does not establish such a diagnosis, service connection may not be granted.

- 17 


As discussed, establishing service connection for PTSD requires the satisfaction of specific criteria. In this case, one of those elements is not met. In the absence of that required element under 38 C.F.R. § 3.304(f), the claim for service connection for PTSD is denied. In short, for the reasons and bases expressed above the Board concludes that a preponderance of the evidence is against the veteran's claim of entitlement to service connection for PTSD. The benefit sought on appeal is accordingly denied. The veteran, of course, may apply at any time to reopen his claim based on new and material evidence, particularly if he finds that he has a full diagnosis of PTSD as discussed in this decision and he is able to report for an examination as necessary.

ORDER

Service connection for PTSD is denied.

	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

- 18 




